PER CURIAM
OPINION
This is an appeal from the Island Court of Guam, which Court held that the defendant-appellant is the father of Richard Anthony Cruz who was born out of wedlock to the plaintiff-appellee, Barceliza G. Cruz. The only ground alleged for reversal is that the evidence did not support the judgment of the Court.
We have examined the record, transcript of evidence, and heard oral argument. We are of the view that the evidence amply supports the judgment of the Court below and such judgment is therefore affirmed.